DETAILED ACTION
Applicants’ arguments, filed 31 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claims, including claim 84, recite the phrase “substantially parallel.” The instant specification appears to define this phrase as of the instant specification on the paragraph bridging pages 39-40, relevant text reproduced below.

    PNG
    media_image1.png
    108
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    117
    716
    media_image2.png
    Greyscale

As such, the examiner understands that two streams which are at an angle of 15 degrees or less to be substantially parallel with each other.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 84, 86-94, 96-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 2012/0276209 A1) in view of Geall et al. (US 2013/0202684 A1).
Cullis et al. (hereafter referred to as Cullis) is drawn to a method for making lipid nanoparticles comprising a nucleic acid, as of Cullis, title and abstract. The method of Cullis entails using a microfluidic mixer, as of Cullis, at least paragraph 0021. In the bulk of the examples of Cullis, the nucleic acid is siRNA, but Cullis also teaches a nucleic acid coding for therapeutically useful polypeptide, as of Cullis, paragraph 0196.
Cullis does not teach a mRNA encoding for an immunogen.
Geall et al. (hereafter referred to as Geall) is drawn to nucleic acid immunization by using a nucleic acid encapsulated within a PEGylated liposome, as of Geall, title and abstract. Said nucleic acid may be RNA, as of Geall, title. Geall does not use the term “mRNA”, the RNA of Geall is understood to be mRNA because it encodes a protein or polypeptide. Geall teaches a microfluidic method to make the composition, as of Geall, paragraphs 0035, 0298, and 0314.
As best understood by the examiner, the flow rate in Geall appears to be 7 mL/minute, as of Geall, paragraph 0296, which is lower than the claimed flow rate. Also, Geall appears to be silent regarding the required angle.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microfluidic method of Cullis to have encapsulated the RNA of Geall into a lipid nanoparticle. Cullis is drawn to a microfluidic method for encapsulating RNA into a lipid nanoparticle, and suggests encapsulating a nucleic acid coding for therapeutically useful polypeptide, as of Cullis, paragraph 0196. Geall teaches making a lipid nanoparticle comprising an RNA coding for an immunogen, and suggests encapsulation via microfluidics. As such, the skilled artisan would have been motivated to have used the microfluidic method of Cullis to have predictably encapsulated the nucleic acid of Geall which encodes an immunogen with a reasonable expectation of success.
As to claim 84, first part (i), Cullis teaches (multiple) mixing chambers in paragraph 0181.
As to claim 84, first part (ii), Cullis teaches an inlet comprising lipid particle forming materials in a solvent, as of Cullis, paragraphs 0040-0041.
As to claim 84, part (iii), Cullis teaches an inlet comprising a nucleic acid in a solvent, as of Cullis, paragraphs 0038-0039.
As to claim 84, the claim requires that the first and second solutions (e.g. the lipid solution and the nucleic acid solution) are mixed at an angle that is substantially parallel to that of the mixing chamber. This is understood to be an angle of about 15 degrees or less; see the section above entitled “Claim Interpretation.” Cullis does not appear to teach this angle in words, but does teach the following, as of Cullis, figure 1, reproduced below.

    PNG
    media_image3.png
    191
    562
    media_image3.png
    Greyscale

As best understood by the examiner, “Region A” is the stream comprising the therapeutic agent (e.g. nucleic acid) and “Region B” is the stream comprising the lipids. The above-reproduced figure appears to show these streams being combined together at an acute angle. While the above-reproduced figure does not numerically specify an angle; the angle in the above-reproduced figure appears to be close to if not smaller than 15 degrees. Said angle is understood to render the two streams as being substantially parallel. Even if, purely en arguendo, the angle shown in the above-reproduced figure is slightly higher than 15 degrees, the skilled artisan would have been motivated to have modified the angle to have been below 15 degrees as it is similar to the angle shown in the figure above. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, and in this case, the angle in the above-reproduced figure is close to the claimed angle. See MPEP 2144.05(I), second paragraph. The examiner notes that two streams intersecting at an angle of 15 degrees or less is understood to render said streams as being substantially parallel. See the above section entitled “Claim Interpretation.”
As to claim 84, second part (i), Cullis teaches mixing the lipid solution and the aqueous solution in the mixing chamber; see figure 1, reproduced above, wherein “Region D” appears to be a mixing chamber in which rapid mixing occurs, as of Cullis, paragraph 0173.
As to claim 84, in view of the indefiniteness rejection, the claim is understood to require a total flow rate of 8-30 mL/minute. Cullis teaches a flow rate of up to 400 mL/minute in paragraph 0156, though also teaches low flow rates in the range of 5-100 microliters per minute. This appears to overlap with the claimed flow rate. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). In the alternative, the skilled artisan would have understood flow rate to have been a result-effective variable as it affects the rate at which product may be formed, and the skilled artisan would have understood that flow rate could have been varied, in view of paragraph 0156 of Cullis. As such, the skilled artisan would have been motivated to have optimized flow rate to have been in the claimed range. See MPEP 2144.05(II)(B) regarding optimization of a result-effective variable.
As to claim 84, second part (ii), Cullis teaches removal of the ethanol solvent (in which the lipids are dissolved) by dialysis, as of Cullis, paragraph 0241, last sentence in paragraph.
As to claim 86, Cullis teaches DLin-KC2-DMA, having an apparent pKa of 6.7, as of Cullis, paragraph 0206.
As to claim 87, Cullis, figure 1, appears to teach a rectangular mixing chamber. See the above-reproduced figure, wherein mixing region “D” appears to be rectangular.
As to claim 88, Cullis teaches DC-chol, as of Cullis, paragraph 0088. The structure of DC-chol comprises a cholesterol group that is bound to a carbamate group; that carbamate group includes an ester and an amide together and is understood to read on the required ester. Said ester in DC-chol is understood to be hindered because the presence of the cholesterol moiety in DC-chol is understood to hinder the ester group due to steric hinderance from the bulky cholesterol group.
As to claim 89, Cullis teaches DOTAP in paragraph 0088; this is understood to read on the required unhindered ester.
As to claim 90, as best understood by the examiner, the particles of Cullis would have been collected after the dialysis step described at the end of paragraph 0241 of Cullis.
As to claim 91, Cullis, figure 1, appears to show one inlet for the first solution (encapsulating the lipid).
As to claims 92, Cullis teaches two or more inlets for each of the first and second solutions, as of Cullis, figure 2, reproduced below.

    PNG
    media_image4.png
    256
    408
    media_image4.png
    Greyscale

The above-reproduced figure shows two inlets for both the first and second solutions. Also see Cullis, paragraph 0181, which teaches two or more inlets.
As to claim 93, Geall teaches self-replicating RNA, as of Geall, paragraph 0039.
As to claim 94, this is an independent claim that is similar to claim 84 except reciting a plurality of mixing chambers rather than a mixing chamber. As such, this claim is understood to require two or more mixing chambers, whereas claim 84 requires one or more mixing chambers. Cullis teaches sequential mixing chambers as of the first sentence of paragraph 0181, and “any combination of inputs, mixing chambers, and branching architectures” later in paragraph 0181. Also, various figures in Cullis teach multiple mixing chambers such as figure 2, reproduced above, as well as figures 3, 7, 12, and others. As such, Cullis teaches the required plurality of mixing chambers.
As to claim 96, Cullis teaches DLin-KC2-DMA, having an apparent pKa of 6.7, as of Cullis, paragraph 0206.
As to claim 97, Cullis, figure 1, appears to teach a rectangular mixing chamber. See the above-reproduced figure, wherein mixing region “D” appears to be rectangular.
As to claim 98, Cullis teaches DC-chol, as of Cullis, paragraph 0088. The structure of DC-chol comprises a cholesterol group that is bound to a carbamate group; that carbamate group includes an ester and an amide together and is understood to read on the required ester. Said ester in DC-chol is understood to be hindered because the presence of the cholesterol moiety in DC-chol is understood to hinder the ester group due to steric hinderance from the bulky cholesterol group.
As to claim 99, Cullis teaches DOTAP in paragraph 0088; this is understood to read on the required unhindered ester.
As to claim 100, as best understood by the examiner, the particles of Cullis would have been collected after the dialysis step described at the end of paragraph 0241 of Cullis.
As to claim 101, Cullis, figure 1, appears to show one inlet for the first solution (encapsulating the lipid).
As to claims 102, Cullis teaches two or more inlets for each of the first and second solutions, as of Cullis, figure 2, reproduced above.
As to claim 103, Geall teaches self-replicating RNA, as of Geall, paragraph 0039.


Claims 84-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 20120276209 A1) in view of Geall et al. (US 2013/0202684 A1), the combination further in view of Ramsay et al. (WO 2016/138175 A1).
Cullis is drawn to a microfluidic method of preparing lipid nanoparticles comprising nucleic acids. Geall is drawn to a microfluidic method for lipid preparing nanoparticles comprising RNA that encodes for an immunogen. See the above rejection over Cullis in view of Geall by themselves.
Neither Cullis nor Geall teach the required polydispersity.
Ramsay et al. (hereafter referred to as Ramsay) is drawn to a microfluidic system for the preparation of nanoparticles and method of use thereof, as of Ramsay, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image5.png
    435
    691
    media_image5.png
    Greyscale

The method of Ramsay appears to be useful for making lipid particles comprising RNA, as of Ramsay, page 51, lines 4-10. Ramsay measures polydispersity index, and it appears to be in the range of 0.1 or lower, as of Ramsay, figure 4, reproduced below with annotation by the examiner.

    PNG
    media_image6.png
    329
    498
    media_image6.png
    Greyscale

Ramsay teaches that particles must have low polydispersity in order for the particles to be able to be sterile filtered, as of Ramsay, page 31, lines 16-20, reproduced below.

    PNG
    media_image7.png
    224
    1081
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Cullis in view of Geall to have made particles with a polydispersity of about 0.1, as of Ramsay. Cullis in view of Geall are drawn to a method for making lipid nanoparticles using microfluidics. Cullis in view of Geall are silent to the polydispersity; however, Ramsay teaches the benefits of low polydispersity as of Ramsay, page 31, lines 16-20. As such, the skilled artisan would have been motivated to have modified the method of Culls in view of Geall to have had the polydispersity of Ramsay in order that the composition could have been predictably sterile filtered with a reasonable expectation of success. The skilled artisan would have been motivated to have done this because the skilled artisan would have been aware that a sterile composition is safer for administration than a non-sterile composition because contaminants would have been removed from the sterile composition that would not have been present in the non-sterile composition.
As to claim 84, the claim requires that the angle of the first solution be within 15 degrees of that of the second solution. Ramsay teaches the following on page 27, relevant text reproduced below.

    PNG
    media_image8.png
    276
    1082
    media_image8.png
    Greyscale

This angle range appears to overlap with the claimed angle of within 15 degrees. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 84, the claim requires a specific flow rate range. Ramsay teaches the following, as of page 34, lines 1-6, reproduced below.

    PNG
    media_image9.png
    283
    1077
    media_image9.png
    Greyscale

This flow rate range of between 1 mL/min and 50 mL/min overlaps with the claimed flow rate range of 8-30 mL/min.
As to claim 85, Ramsay teaches a polydispersity index of 0.1, as of figure 4 of Ramsay.
As to claim 86, Cullis teaches DLin-KC2-DMA, having an apparent pKa of 6.7, as of Cullis, paragraph 0206.
As to claim 87, Cullis, figure 1, appears to teach a rectangular mixing chamber. See the above-reproduced figure, wherein mixing region “D” appears to be rectangular.
As to claim 88, Cullis teaches DC-chol, as of Cullis, paragraph 0088. The structure of DC-chol comprises a cholesterol group that is bound to a carbamate group; that carbamate group includes an ester and an amide together and is understood to read on the required ester. Said ester in DC-chol is understood to be hindered because the presence of the cholesterol moiety in DC-chol is understood to hinder the ester group due to steric hinderance from the bulky cholesterol group.
As to claim 89, Cullis teaches DOTAP in paragraph 0088; this is understood to read on the required unhindered ester.
As to claim 90, as best understood by the examiner, the particles of Cullis would have been collected after the dialysis step described at the end of paragraph 0241 of Cullis.
As to claim 91, Cullis, figure 1, appears to show one inlet for the first solution (encapsulating the lipid).
As to claims 92, Cullis teaches two or more inlets for each of the first and second solutions, as of Cullis, figure 2, reproduced below.

    PNG
    media_image4.png
    256
    408
    media_image4.png
    Greyscale

The above-reproduced figure shows two inlets for both the first and second solutions. Also see Cullis, paragraph 0181, which teaches two or more inlets.
As to claim 93, Geall teaches self-replicating RNA, as of Geall, paragraph 0039.
As to claim 94, this is an independent claim that is similar to claim 84 except reciting a plurality of mixing chambers rather than a mixing chamber. As such, this claim is understood to require two or more mixing chambers, whereas claim 84 requires one or more mixing chambers. Cullis teaches sequential mixing chambers as of the first sentence of paragraph 0181, and “any combination of inputs, mixing chambers, and branching architectures” later in paragraph 0181. Also, various figures in Cullis teach multiple mixing chambers such as figure 2, reproduced above, as well as figures 3, 7, 12, and others. As such, Cullis teaches the required plurality of mixing chambers.
As to claim 95, Ramsay teaches a polydispersity index of 0.1, as of figure 4 of Ramsay.
As to claim 96, Cullis teaches DLin-KC2-DMA, having an apparent pKa of 6.7, as of Cullis, paragraph 0206.
As to claim 97, Cullis, figure 1, appears to teach a rectangular mixing chamber. See the above-reproduced figure, wherein mixing region “D” appears to be rectangular.
As to claim 98, Cullis teaches DC-chol, as of Cullis, paragraph 0088. The structure of DC-chol comprises a cholesterol group that is bound to a carbamate group; that carbamate group includes an ester and an amide together and is understood to read on the required ester. Said ester in DC-chol is understood to be hindered because the presence of the cholesterol moiety in DC-chol is understood to hinder the ester group due to steric hinderance from the bulky cholesterol group.
As to claim 99, Cullis teaches DOTAP in paragraph 0088; this is understood to read on the required unhindered ester.
As to claim 100, as best understood by the examiner, the particles of Cullis would have been collected after the dialysis step described at the end of paragraph 0241 of Cullis.
As to claim 101, Cullis, figure 1, appears to show one inlet for the first solution (encapsulating the lipid).
As to claims 102, Cullis teaches two or more inlets for each of the first and second solutions, as of Cullis, figure 2, reproduced above.
As to claim 103, Geall teaches self-replicating RNA, as of Geall, paragraph 0039.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 30 May 2017 based upon provisional application 62/512,501 upon which it claims benefit. Ramsay was published on 1 September 2016, which is less than a year prior to the earliest effective filing date of the instant application. There does not appear to be a common inventor or assignee between the instant application and Ramsey; as such, the exception under AIA  35 U.S.C. 102(b)(1)(A) does not appear to be applicable. Similarly, Ramsay was effectively filed earlier than the effective filing date of the instant application. There does not appear to be a common inventor or assignee between the instant application and Ramsey; as such, the exception under AIA  35 U.S.C. 102(b)(2)(A) does not appear to be applicable. As such, Ramsay is understood to be prior art under AIA  35 U.S.C. 102(a)(1) and 102(a)(2).

Claims 88 and 98 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 2012/0276209 A1) in view of Geall et al. (US 2013/0202684 A1), the combination further in view of Brito et al. (WO 2015/095346 A1).
Claims 88 and 98 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 2012/0276209 A1) in view of Geall et al. (US 2013/0202684 A1) and Ramsay et al. (WO 2016/138175 A1), the combination further in view of Brito et al. (WO 2015/095346 A1).
Cullis is drawn to a method of making a nucleic acid delivery cationic liposomal particle via microfluidics. Geall is drawn to a method of delivering mRNA encoding an immunogen. See the above rejection over Cullis in view of Geall. Ramsay provides further teachings regarding the microfluidics, and teaches a polydispersity of 0.1. See the rejection above over Cullis in view of Geall and Ramsay.
None of the above references teach a cationic lipid comprising a carbonate group.
Brito et al. (hereafter referred to as Brito, and which was cited by the IDS submitted on 26 November 2019) teaches lipid compositions for delivery of active agents to cells, as of Brito, title and abstract, wherein the active agent being delivered includes RNA therapeutics, as of Brito, page 1. The lipid compositions of Brito include cationic lipids, and one of the cationic lipids taught by Brito has the following structure, as of Brito, page 101, relevant structure reproduced below.

    PNG
    media_image10.png
    188
    321
    media_image10.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Brito in the lipid composition used in the method of Cullis in view of Geall, optionally in view of Ramsay. Cullis, Geall, and Ramsay are drawn to cationic liposomes for delivery of nucleic acid therapeutics, as well as methods for making such liposomes. Brito is also drawn to a cationic liposome for delivery of a nucleic acid, and teaches the cationic lipids on page 101 of the Brito reference as useful for making such a composition. As such, the skilled artisan would have been motivated to have used the cationic lipid of Brito in order to have predictably formed a cationic liposome for delivery of nucleic acids with a reasonable expectation of success. In the alternative, the skilled artisan would have been motivated to have substituted the cationic lipid of Brito in place of that of Cullis, Geall, and/or Ramsey. The simple substitution of one element (e.g. the cationic lipid of Brito) in place of another (the cationic lipid of Cullis, Geall, and/or Ramsey) in order to provide predictable results (e.g. having a positively charged headgroup and a lipophilic tail and being useful for delivery of nucleic acids) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 31 October 2022. These arguments are addressed below.
In applicant’s response, page 6, first paragraph in section III of applicant’s response, applicant cites various portions of the instant specification that are drawn to preparing liposome encapsulated RNA encoding an immunogen on a commercial scale. To the extent that applicant was citing the instant specification in order to overcome a previously applied rejection based upon secondary considerations, this is not persuasive. Objective evidence in support of secondary considerations must be supported by actual proof. See MPEP 716.01(c)(I). In this case, no such proof appears to have been provided.
In applicant’s response, page 6, bottom paragraph, applicant argues that Cullis differs from the claimed invention because Cullis is drawn to liposomes comprising siRNA, which encodes nothing. This is not persuasive. While the examples of Cullis may be drawn to siRNA, Cullis also teaches mRNA encoding therapeutically useful polypeptides in paragraph 0196. In this paragraph, Cullis appears to teach mRNA as an alternative to siRNA. As such, the skilled artisan would have been motivated to have used the methods of Cullis to have predictably made liposomes comprising mRNA instead of siRNA with a reasonable expectation of success.
Applicant then argues that Cullis fails to show proof of concept of for an RNA encoding an immunogen. This is not persuasive. The standard of obviousness is not that the prior art shows “proof of concept” of the claimed invention, it is that the claimed invention would have been obvious over the teachings of the prior art. Patents are relevant as prior art for all they contain, not only for the examples. See MPEP 2123(I). As such, the broad disclosure of a patent over, which may include alternatives over which no “proof of concept” has been shown, is prior art over which a prima facie case of obviousness can be made. Additionally, to the extent that applicant is arguing that there would have been no reasonable expectation of success that the method of Cullis could have been used with mRNA instead of siRNA, this is not persuasive. The teachings of Cullis in paragraph 0196 would have motivated the skilled artisan to have substituted mRNA encoding an antigen in place of the siRNA in the examples of Cullis, and would have been sufficient to have provided a reasonable expectation that the method of Cullis could have successfully loaded into liposomes in the method of making liposomes of Cullis.
Applicant then argues that Cullis fails to teach or suggest orienting the liquid streams to enter a mixing chamber substantially parallel to the direct of flow within the mixing chamber. This is not persuasive. Cullis teaches the following, as of Cullis, figure 1, reproduced below.

    PNG
    media_image3.png
    191
    562
    media_image3.png
    Greyscale

As best understood by the examiner, “Region A” is the stream comprising the therapeutic agent (e.g. nucleic acid) and “Region B” is the stream comprising the lipids. The above-reproduced figure appears to show these streams being combined together at an acute angle that appears to be substantially parallel to the direction of flow through the mixing chamber. See the section above entitled “Claim Interpretation” in which the examiner explains that the phrase “substantially parallel” refers to an angle of 15 degrees or less.
Applicant argues that Cullis fails to teach the advantages of using a higher flow rate, as of applicant’s response, sentence bridging pages 6-7. This is not persuasive. Cullis teaches a flow rate of up to 400 mL/minute in paragraph 0156. This overlaps with the flow rate recited by the instant claims of 8-30 mL/minute, resulting in a prima facie case of obviousness. See MPEP 2144.05(I). Applicant’s argument that Cullis fails to teach the advantage of a high flow rate is not persuasive as the range of flow rates taught by Cullis not only overlaps with the claimed flow rate but also includes flow rates that exceed the claimed flow rate.
Applicant then cites example 5 of the present specification as of the top of page 7 of applicant’s response. The apparently relevant portion of example 5 has been reproduced below from page 60 of the instant specification.

    PNG
    media_image11.png
    239
    707
    media_image11.png
    Greyscale

The above-reproduced data fails to show superior results related to the claimed flow rate as it fails to compare the claimed flow rate to a comparative flow rate outside the claimed range.
In applicant’s arguments, page 7, first full paragraph, applicant argues that Geall fails to cure the deficiencies of Cullis. Specifically, applicant point’s to Geall’s use of a T-mixer or X-mixer, which is alleged not to have the required parallel flow, and Geall’s alleged lack of teaching of the required flow rate. This is not persuasive. First, it is unclear to the examiner that the flow rate taught by Geall is actually outside the claimed range. The examiner notes that Geall teaches 7 mL/minute flow rates in paragraph 0296. However, as best understood by the examiner, these flow rates appear to refer to the flow rate of each component; namely, the flow rate of the aqueous component would have been 7 mL/min and the flow of the organic component would have been 7 mL/min. The skilled artisan would have expected that the combined flow would have been 14 mL/minute, which is the sum of the 7 mL/min aqueous flow and the 7 mL/min organic flow.
Furthermore, even if, purely en arguendo, Geall does fail to teach the required flow rate and the required substantially parallel streams, these features are taught by Cullis, and as such, are taught by the combination of Cullis with Geall. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
Regarding Ramsay, applicant argues that Ramsay fails to teach an RNA encoding an immunogen, and is thereby deficient, as of applicant’s response, page 7. This is not entirely correct. While Ramsay is primarily drawn to siRNA and antisense nucleic acids, Ramsay does teach the following, as of page 44, relevant text reproduced below.

    PNG
    media_image12.png
    173
    967
    media_image12.png
    Greyscale

As such, the skilled artisan would have been motivated to have used the method of Ramsay with mRNA instead of other types of RNA. While Ramsay does not specify that this mRNA encodes an immunogen, that factor is taught by Geall; as such, the combination of references teaches all of the claimed requirements. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
With regard to the Brito reference, applicant argues that this reference does not cure the alleged deficiencies of the primary references of Cullis, Geall, and Ramsay. This is not persuasive. Cullis, Geall, and Ramsay are not deficient, for the reasons set forth above. As no additional arguments have been presented specifically related to Brito or to the additional limitations of claims 88 and 98, the rejections over Cullis in view of Geall and Brito as well as Cullis in view of Geall, Ramsay, and Brito have been maintained.

Additional Relevant Reference
As an additional relevant reference, the examiner cites Omiatek et al. (US 2013/0168885 A1). Omiatek et al. (hereafter referred to as Omiatek) teaches a device and method for the formation of vesicles, wherein the device has the following appearance, as of Omiatek, figure 2, reproduced in part below.

    PNG
    media_image13.png
    391
    458
    media_image13.png
    Greyscale

The method of Omiatek involves providing fluids flowing in a first and second parallel stream, wherein this method is used to make vesicles, as of Omiatek, title and abstract. The parallel streams can be seen from the above-reproduced figure. The vesicles of Omiatek may be liposomes, as of Omiatek, paragraphs 0020-0022.
Omiatek does not read on the instantly claimed invention because Omiatek is not drawn to a method of making a liposome with a nucleic acid; as such, Omiatek is not part of the statement of rejection. Nevertheless, the method of Omiatek is relevant because it shows that there is precedent in the prior art for introducing liquid streams at a direction that is fully parallel in order to form vesicles such as liposomes.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612